Citation Nr: 1519038	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a foot disorder, to include bilateral pes planus and left pes planovalgus.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and E.H.



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1965 to October 1969. 

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in part, denied the Veteran's application to reopen claims of entitlement to service connection for bilateral pes planus, left foot pain, and left hip pain; and also denied entitlement to service connection for chondromalacia of the left knee. 

These issues have been before the Board several times.  In August 2003, the Board remanded the case to afford the Veteran his requested videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran then testified, along with another witness, E.H., before a VLJ via videoconference from the RO in November 2005.  A transcript of that hearing is associated with the claims file. 

In February 2006, the Board remanded these issues for additional development. 

In June 2010, the Board again remanded these issues for another Board hearing because the VLJ who had conducted the November 2005 videoconference hearing was no longer employed by the Board.  The Veteran testified at a hearing via videoconference from the RO before the undersigned Veterans Law Judge in December 2010.  A transcript of that hearing is associated with the claims file.  The Board previously considered the Veteran's motion for correction of the hearing transcript and a motion for a new hearing, and his motions were denied.  

In April 2011, the Board remanded these issues once again for further development. 

In a December 2012 decision, the Board reopened and remanded the issues of service connection for bilateral pes planus or left foot pain and entitlement to service connection for a left hip disability.  Additionally, the Board also remanded the issues of service connection for impotence and a left knee disability.

In a July 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) noted that a February 2013 VA examiner had diagnosed the Veteran with pes planovalgus.  The AMC then addressed the issue of service connection for pes planovalgus as a separate issue; however, given the various diagnosed foot disorders of record, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of whether new and material evidence has been raised to reopen the claim of service connection for ischemic heart disease (previously claimed as an enlarged heart) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  When viewed in the light most favorable to the Veteran, the evidence of record demonstrates that his current foot disorders, to include bilateral pes planus and left pes planovalgus, are likely his period of service. 

2.  The Veteran's current left knee disorder, to include degenerative arthritis status-post total knee replace, is likely secondary to his bilateral pes planus. 

3.   The Veteran's current chronic left hip disorder, manifested by reduced motion and painful motion, is likely secondary to his bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a foot disorder, to include pes planus, have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for entitlement to service connection for a left hip disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).   In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for foot, left knee, and left hip disorders.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran seeks entitlement to service connection for foot disorder, left knee disorder, and left hip disorder.  The Veteran contends that he has had symptoms in such areas continuously since service.  He states that he injured his left knee and left foot or ankle in February 1969 at the same time as his right hernia injury, which he states was due to a mortar or rocket blast.  The Veteran further states that his left knee was just bandaged up at that time, and that shrapnel was found and removed from his left knee during a VA surgery in 2008 (after having undergone prior left knee VA arthroscopies in 1997 and 2003).  Alternatively, the Veteran asserts that his current left knee and left hip disorders are due to flat feet, and particularly a left flat foot or left pronated foot, which he believes was also incurred during service.  Finally, the Veteran argues that his left knee and left hip conditions are due to altered gait from his service-connected right hernia repair with nerve entrapment syndrome.

A review of the Veteran's service treatment records do not confirm that the Veteran was treated for blast wound injuries to his feet or lower extremities in February 1969.  A March 1969 service treatment record noted that the Veteran was being evaluated for post-operative inguinal herniotomy that took place on February 12, 1969 by an Army Surgical Detachment unit located in Vung Tau.  It was noted that the medical records from the surgery were not available.  There was no mention of blast-related injuries treated at that time or in subsequent service treatment records.  

On the Veteran's June 1969 report of medical history prior to separation, he complained of foot trouble, but he received normal feet evaluation on clinical examination at that time.  The Veteran did not complain of any knee or hip problems in June 1969.  He noted that he had experienced bone and joint problems, but this appears to be related to his pre-service history of a left shoulder dislocation.  The Veteran separated from military service on October 4, 1969. 

On October 13, 1969, the Veteran initiated his claims for entitlement to service connection for left foot and left hip disorders.  The Veteran was afforded a VA general medical examination on November 17, 1969.  The examination report shows that the Veteran complained of left foot and left hip pain with prolonged walking and he complained of soreness and tightness in his left hip.  On clinical evaluation, the VA examiner observed that the Veteran had full range of motion and normal muscle strength in his left hip, and he had moderate left foot pes planus and minimal right foot pes planus.  A diagnosis of bilateral pes planus, minimal to moderate was given.  No diagnosis was provided for the left hip complaints. 

Subsequent post-service private and VA treatment records show that the Veteran complained of foot pain since his period of service and he developed chronic anterior left knee pain from pronation.  See January 1997 VA treatment record.  The Veteran was later diagnosed with meniscal involvement and degenerative changes in his left knee.  He underwent surgery on his left knee in 1997, 2003, and 2008, and he had a total knee replacement in 2010.  VA and private treatment records continue to reflect diagnoses of bilateral pes planus and left foot valgus pronation. 

In a May 2005 VA joint examination, the VA examiner observed that the Veteran presented with a valgus deformity of the left ankle secondary to a deltoid ligament disruption and posterior tibial tendon.  It was further noted that the Veteran did not present with a classical flat foot, but he does have a valgus ankle mortis that would make one think he has a flat foot when he is actually turning in the ankle joint.  The VA examiner also noted that the Veteran's left hip disorder was primarily muscular in nature and there was no evidence of joint involvement. 

The Veteran was afforded additional VA examinations in February 2013 in conjunction with his claims.  That examination report shows diagnoses of bilateral pes planus, degenerative arthritis status post total knee replacement, and left hip pain.  On clinical evaluation, there was also evidence of left pes planovalgus. 

Here, the VA treatment records show that the Veteran has a current diagnoses of bilateral pes planus, left foot valgus pronation, degenerative arthritis status post total left knee replacement, and chronic left hip disorder (manifested by reduced motion and painful motion).  See VA and private medical record dated in 2001 to 2013.  The Board finds that element (1), a current diagnosed disorder, has been shown for each of the claimed conditions. 

With respect to in-service disease and injury, the Board notes that the available service treatment records do not confirm the Veteran's reports of blast injuries sustained in February 1969.  Although the Veteran has reported that his current injuries were sustained during a mortar or rocket attack in February 1969, the currently available service treatment records indicate that he had surgery for right hernia repair on February 12, 1969.  Moreover, the available service records do not indicate that the hernia was caused by any combat action or mortar or rocket attack.

The evidence of record (including an original, reissued DD Form 214 and award certificate) establishes that the Veteran received a Purple Heart for injuries sustained in September 1969.  However, the Veteran states that this award was for the right index finger injury, not for the claimed conditions, which he alleges occurred during a prior combat episode in February 1969.  As such, this award does not trigger the relaxed evidentiary standard for the combat presumption for the asserted incident and injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The available service records do not indicate that the Veteran sustained blast-related injuries to his foot, knee, and hip during his period of service.  There is no evidence of chronic left knee or left hip disorder shown during service or within first year thereafter.  Rather, the first evidence of chronic left knee problems is not shown until decades after the Veteran's separation from service and there is no diagnostic evidence of arthritis involving the Veteran's hip.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As such, element (2), in-service disease and injury has not been shown for claimed left knee or left knee disorders. 

The service treatment records do show that the Veteran complained of foot problems in June 1969 on the report of medical history prior to separation, and only nine days after his separation from service, the Veteran initiated a claim for service connection for left foot problems.  In addition, the report of the November 1969 VA general medical examination, which comes less than two months after his separation from service, shows findings of moderate left pes planus and minimal right pes planus.  

Despite his receipt of a normal foot evaluation in June 1969, which comes about three months prior to the Veteran's separation from service, the Board cannot ignore the clinical findings and diagnosis of bilateral pes planus which comes less than two months after his separation from service.  Moreover, other medical professionals have found that the Veteran has current diagnoses of bilateral pes planus and left valgus pronation based on his description of foot pain since service as well as the findings from the November 1969 VA examination.  In this regard, private medical statements dated in March 2002 and January 2003 from Dr. J.H. show that based on a review of the medical evidence from 1969 as well as clinical evaluation, the Veteran's current bilateral pes planus.  Also, the May 2005 VA examiner explained that the Veteran does not have classical flat foot, but actually has a left valgus deformity that makes one think he has a flat foot.  This medical conclusion highly suggests that the Veteran's left foot valgus deformity has also been present since 1969. 

Notably, diagnoses based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish in-service occurrence as well as medical link to service for bilateral pes planus and left valgus pronation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, element (2), in-service disease, and element (3) medical nexus, for bilateral pes planus and left foot pronation has been established. 

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance as to whether the Veteran's currently diagnosed bilateral pes planus and left foot valgus pronation are related to the symptoms that first manifested during period of service.  Here, the file contains competent lay and medical evidence of foot problems in service and medical diagnoses of bilateral pes planus and left foot valgus pronation based on his description of those symptoms and clinical findings shown less than two months after separation from service.  The Board concludes that the evidence is at least in equipoise as to the question of whether the Veteran's current bilateral pes planus and left foot valgus pronation first manifested in service.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Thus, any reasonable doubt is resolved in his favor and the second and third elements have been met for this claim.  See Shedden, supra.  

Lastly, Board notes that both VA and private medical professionals have opined that the Veteran's left foot disorder and altered gait associated with left foot disorder resulted in his left knee and left hip disorders.  See, e.g., medical statements from Dr. J.H. dated in January 2003; May 2005 VA examination report; October 2005 report from Dr. J.S.; VA medical providers' notations in January 2010, June 2010, July 2012, and January 2013.  As service connection for foot disorder is established, and both private and VA medical professionals have opined that the Veteran's left knee disorder resulted from his left foot disorder, secondary service connection for left knee and left hip disorders are also warranted.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  As the Board has granted service connection on a secondary proximately-caused basis, it need not address service connection on secondary aggravation basis. 



ORDER

Entitlement to service connection for a foot disorder, to include pes planus and left valgus pronation, is granted. 

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a left hip disorder is granted. 
 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


